Citation Nr: 0331302	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-04 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
seborrhea, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from May 1970 to December 1971.  
His awards and decorations include the Combat Infantryman 
Badge and the Purple Heart medal.

The veteran presented sworn testimony at a hearing in St. 
Louis, Missouri in March 2003, before the undersigned Acting 
Veterans Law Judge, who was designated by the Chairman of the 
Board of Veterans' Appeals (Board) to conduct the hearing.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that the Department of Veterans Affairs 
(VA) shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In part, the VCAA 
specifically provides that VA is required to make reasonable 
efforts to obtain relevant governmental and private records 
that the claimant adequately identifies to VA and authorizes 
VA to obtain.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5107(a).

Review of the record reflects that the veteran has never 
been provided with the substance of 38 C.F.R. § 3.159, the 
regulation implementing the notice and assistance 
requirements of the VCAA.  He has also not been formally 
notified of the VA's duty to assist him and of his 
responsibilities in the development of his claim.  That is, 
he has not been formally provided with information regarding 
the parameters of his own responsibility vs. that of the VA 
in developing his claim for an increased disability rating.  
The United States Court of Appeals for Veterans Claims 
(Court) has held upon many occasions that such specific 
notice is required.  Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Review of the veteran's claims file 
does not show that he was ever provided with such a notice.  
He is therefore unlikely to have erroneously relied upon a 
misleading statement as to the time frame available for him 
to submit evidence or identify sources of evidence.  However, 
since this case is being remanded, the Regional Office (RO) 
must take this opportunity to inform the veteran that a full 
year is allowed to respond to a VCAA notice.  

New VA regulations codified in 38 C.F.R. § 4.118, regarding 
the evaluation of skin disorders became effective August 30, 
2002, before the promulgation of a final decision on the 
veteran's claim for entitlement to an increased rating for 
seborrhea.  67 Fed.Reg. 58448 (Sept. 16, 2002).  When a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet App 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO has not had an 
opportunity to evaluate the veteran's seborrhea using the new 
criteria to determine if it would be more favorable to the 
veteran.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance, the 
veteran has not been given a copy of the new criteria or an 
opportunity to present additional evidence which might be 
relevant.  

During the March 2003 hearing on appeal, the veteran 
testified that he was beginning treatment for his PTSD with a 
social worker every three weeks, and that he sees a VA 
psychiatrist every six months with a scheduled appointment in 
May 2003.  As the veteran's current symptomatology and level 
of functioning is particularly important in a claim for 
entitlement to an increased disability rating, records 
reflecting this recent treatment should be obtained for 
review by adjudicators.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The RO should obtain recent VA 
medical records reflecting treatment for 
PTSD.  The RO should also obtain records 
reflecting treatment provided by the VA 
contract social worker who has provided a 
March 2003 statement for the file.  After 
securing any necessary release, the RO 
should obtain these records for inclusion 
in the veteran's claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include a comparison of the 
new skin rating criteria with the older 
skin rating criteria.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



	(CONTINUED ON NEXT PAGE)



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. JIVENS-McRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals

	


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



